*271¶1 The cities of Medina and Clyde Hill, and the town of Yarrow Point (Cities) are among at least 18 cities and towns that operate their municipal courts in a neighboring city pursuant to an interlocal agreement.1 Between 2000 and 2005, the Cities in these consolidated cases processed 11,814 cases through court facilities provided by the city of Kirkland.2 Melody Primm, Brian Ahrens, and Kaha Gaprindashvili (Petitioners) are among those who were prosecuted and convicted in the Kirkland Municipal Court for violations of the municipal codes of their respective municipalities. Petitioners challenged their convictions in King County Superior Court, claiming that Kirkland Municipal Court lacked subject matter jurisdiction over violations of the municipal codes of Medina, Clyde Hill, and Yarrow Point. The court rejected Petitioners’ argument, ruling that the courts of each of the Cities have jurisdiction over the violations of their respective municipal codes. Further, based on interlocal agreements entered into by the Cities to share municipal court facilities with the Kirkland Municipal Court, each court had the authority to hear these cases outside the geographical boundaries of their respective city or town. Because the legislature authorized such court-sharing arrangements, we affirm the superior court.
Madsen, J.
FACTS
¶2 The Cities in this case each created municipal courts under RCW 3.50.010, formed interlocal agreements under RCW 39.34.180 with the city of Kirkland to operate their respective municipal courts, and appointed the judge of the Kirkland Municipal Court to serve as judge of each of the courts. The Petitioners were prosecuted by their respective *272city or town in their respective municipal courts, located at the Kirkland Municipal Court. Specifically, Medina charged Melody Primm under RCW 46.61.502 with one count of driving under the influence of alcohol or drugs. She appeared pro se in the Medina Municipal Court located at the Kirkland Municipal Court and pleaded guilty to an amended charge of reckless driving. Prior to sentencing, Primm obtained counsel and filed a motion to dismiss for lack of subject matter jurisdiction. The court denied the motion as untimely. Primm then filed an appeal in King County Superior Court under Rules for Appeal of Decisions of Courts of Limited Jurisdiction (RALJ).
¶3 The town of Yarrow Point charged Brian Ahrens with driving under the influence of alcohol or drugs under the Yarrow Point Municipal Code. Ahrens appeared in the Kirkland Municipal Court and was granted a deferred prosecution by the Yarrow Point Municipal Court, which was later revoked. At the revocation hearing, Ahrens moved to dismiss the charge for lack of subject matter jurisdiction.
¶4 Clyde Hill charged Kaha Gaprindashvili with a misdemeanor under its city code. Gaprindashvili joined Ahren’s motion to dismiss. In both cases, the municipal court ruled that it lacked jurisdiction to decide the validity of the interlocal agreements between the Cities and Kirkland providing court services to the Cities and stayed the matter pending a RALJ appeal by the Cities. By agreement of the parties, the cases were consolidated for the appeal.
¶[5 Following oral argument, the King County Superior Court ruled that the Medina, Yarrow Point, and Clyde Hill municipal courts “have subject matter jurisdiction to hear cases involving violations of their respective city ordinances in a courthouse building located outside of their respective city limits.” Clerk’s Papers at 58 (Order on RALJ Appeals). Petitioners then moved for discretionary review of these consolidated cases in the Court of Appeals. Pursuant to RAP 4.4, the cases were transferred to this court. The Washington State Association of Municipal Attorneys filed an amicus brief.
*273ANALYSIS
¶6 Petitioners claim that the issue in this case is whether Kirkland Municipal Court has subject matter jurisdiction to adjudicate alleged violations of the Medina, Yarrow Point and Clyde Hill municipal codes. They claim that a municipal court has jurisdiction only over violations of the municipal code of the municipality in which it is located. Accordingly, Petitioners argue that Kirkland Municipal Court lacks jurisdiction to hear cases arising under the municipal codes of any other city or town.
¶7 Initially, we note that the Petitioners mischaracterize the role being played by Kirkland Municipal Court. The Kirkland Municipal Court is not enforcing the Medina, Clyde Hill, or Yarrow Point municipal codes; rather, the Medina, Clyde Hill, and Yarrow Point municipal courts, sitting in Kirkland, are enforcing their respective municipal codes. This distinction is not merely semantic: the municipal judge was appointed by the duly elected mayors of Medina, Clyde Hill, and Yarrow Point, each of whom may be held accountable for the selection by the voters of their respective cities. The issue is not whether Kirkland Municipal Court has subject matter jurisdiction to hear violations arising under the municipal codes of the Cities, but whether the municipal courts of the Cities have jurisdiction to hear cases in the court facilities of a different city, in this case the Kirkland Municipal Court.
 ¶ 8 A court’s subject matter jurisdiction is a question of law, which is reviewed de novo. Dougherty v. Dep’t of Labor & Indus., 150 Wn.2d 310, 314, 76 P.3d 1183 (2003). A municipal court is a court of limited jurisdiction, which may exercise only the jurisdiction affirmatively granted by the legislature. Smith v. Whatcom County Dist. Court, 147 Wn.2d 98, 104, 52 P.3d 485 (2002). The legislature has the sole authority to define the jurisdiction of such courts. *274Const, art. IV, § 12;3 Young v. Konz, 91 Wn.2d 532, 540-41, 588 P.2d 1360 (1979).
¶9 This case requires us to consider several statutes, including the court improvement act of 1984 (chapter 3.50 RCW), the Interlocal Cooperation Act (chapter 39.34 RCW), and statutory provisions governing the termination of municipal courts and the collection of court filing fees.
¶10 When reviewing statutory provisions, our responsibility is to give effect to the legislature’s intent. We give effect to the plain meaning of a statute as an expression of legislative intent. Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11, 43 P.3d 4 (2002). To discern plain meaning, we examine a statute together with related statutes and other provisions within the same act. Id.
¶11 In order to determine whether the Cities have authority to share municipal court facilities and thus, whether the municipal courts have jurisdiction to hear cases outside the geographic boundaries of their respective cities, we must go back in time. In the early 1980s, a number of cities repealed their municipal criminal codes and/or dissolved their municipal courts due to the escalating administrative and financial burden of prosecuting code violations. As a result, counties were faced with the unexpected obligation to assume these costs. See City of Spokane v. Spokane County, 158 Wn.2d 661, 674-75, 146 P.3d 893 (2006) (discussing legislative history of the court improvement act, requiring cities to compensate counties for the financial impact of repealing municipal codes and terminating municipal courts). The legislature addressed the problem in the court improvement act of 1984. Laws of 1984, ch. *275258. That legislation relieved the financial burden on counties by making cities financially responsible for the costs arising from the repeal of municipal criminal codes and the termination of municipal courts. At the same time, the legislature reorganized the municipal courts to allow them “to operate in a more effective and efficient manner.” RCW 3.50.005.
¶12 Under the legislation, a city with a population of less than 400,000 may elect to either file cases in district court pursuant to RCW 3.66.060, petition for the establishment of a municipal department in the district court pursuant to chapter 3.46 RCW, or create by ordinance a municipal court pursuant to chapter 3.50 RCW. Such municipal courts created under the latter option have exclusive original jurisdiction over traffic infractions and violations of the city’s ordinances. RCW 3.50.020. The legislature further provided that “[t]he municipal court shall also have the jurisdiction as conferred by statute.” Id.
¶13 At the same time the legislature authorized the creation of municipal courts under chapter 3.50 RCW, it enacted a statute governing their termination. RCW 3.50.805(1) provides that
[a] municipality operating a municipal court under this chapter shall not terminate that court unless the municipality has reached an agreement with the appropriate county or another municipality under chapter 39.34 RCW [Interlocal Cooperation Act] under which the county or municipality is to be paid a reasonable amount for costs associated with prosecution, adjudication, and sentencing in criminal cases filed in district or municipal court as a result of the termination .... A municipality that has entered into agreements with other municipalities that have terminated their municipal courts may not thereafter terminate its court unless each municipality has reached an agreement with the appropriate county.
(Emphasis added.)
¶14 The Interlocal Cooperation Act referenced in RCW 3.50.805(1) above provides:
*276Any one or more public agencies[4] may contract with any one or more other public agencies to perform any governmental service, activity, or undertaking which each public agency entering into the contract is authorized by law to perform: PROVIDED, That such contract shall be authorized by the governing body of each party to the contract.
RCW 39.34.080 (emphasis added). The authority granted by the broad, unqualified language of the Interlocal Cooperation Act is “in addition and supplemental to powers or authority conferred by any other law.” RCW 39.34.100 (emphasis added).
¶15 The purpose of the Interlocal Cooperation Act is
to permit local governmental units to make the most efficient use of their powers by enabling them to cooperate with other localities on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population and other factors.
RCW 39.34.010 (emphasis added).
¶16 Read together, RCW 3.50.020, 3.50.805(1), and the Interlocal Cooperation Act (RCW 39.34.080) plainly provide cities with the power to enter and dissolve intercity court-sharing agreements.
¶17 RCW 3.62.070 provides further support for the conclusion that the legislature contemplated that cities could contract with one another to jointly perform municipal court functions. It provides that a district court may charge a fee for every case filed by a city for violation of a criminal or traffic infraction “except in cases where a city has contracted with another city for such services pursuant to chapter 39.34 RCW.” RCW 3.62.070 (emphasis added).
¶18 By incorporating the Interlocal Cooperation Act into the plain language of RCW 3.50.805(1) and RCW 3.62.-.070, the legislature expressly authorized cities to enter *277interlocal agreements with one another for municipal court services. The statutory requirement that a city must enter an interlocal agreement to compensate the county or another city for costs “associated with prosecution, adjudication, and sentencing in criminal cases” before terminating a municipal court would be a nullity unless the Interlocal Cooperation Act provided the supplemental jurisdictional authority referenced in RCW 3.50.020. RCW 3.50.805(1). Rather, the legislature plainly contemplated that cities could routinely enter such contracts.
¶19 The Petitioners contend, though, that the Interlocal Cooperation Act does not apply here because the Kirkland Municipal Court is not authorized to enforce any municipal code other than its own. But the question under RCW 39.34.080 is whether the city is authorized to perform the type of governmental activity that is the subject of the agreement; here, the creation and operation of a municipal court pursuant to chapter 3.50 RCW. To read the Interlocal Cooperation Act as the Petitioners do renders it meaningless because a city generally is not authorized to perform any governmental activities (court services or otherwise) other than those relating to its own territory and population. See State v. Stannard, 109 Wn.2d 29, 36, 742 P.2d 1244 (1987) (statutes are construed to give effect to legislative purpose and unlikely, absurd, or strained consequences should be avoided).
¶20 The legislature intended to authorize the extraterritorial operation of municipal courts pursuant to such court-sharing arrangements as those presented here. RCW 39.34.080 authorizes cities to perform “any governmental service” on behalf of other cities. (Emphasis added.) By incorporating chapter 39.34 RCW into provisions governing the termination of municipal courts and the collection of filing fees, the legislature indicated that the operation of a municipal court is a “governmental service” within the meaning of RCW 39.34.080.
¶21 This is entirely consistent with the purposes of the court improvement act of 1984. The legislature sought not *278only to protect counties by requiring cities to compensate them for the financial consequences of terminating a municipal court or repealing a municipal code, but also to make it easier for cities to operate their own municipal courts in a more “effective and efficient manner.” RCW 3.50.005. Court-sharing arrangements similarly further the purposes of the Interlocal Cooperation Act by allowing cities “to cooperate with other localities ... to provide services and facilities” in a “more efficient manner.” RCW 39.34.010.
¶22 Petitioners point out, though, that the Cities’ reliance on RCW 39.34.180 as authority for intercity contracting is flawed and that the provision governs only interlocal agreements between cities and counties, not between cities.
¶23 RCW 39.34.180 addresses a particular conflict between cities and counties over criminal justice costs. Following passage of the court improvement act of 1984, the cities and counties continued to disagree about the equitable apportionment of costs arising from the prosecution of misdemeanor and gross misdemeanor offenses. Final B. Rep. on Engrossed Substitute S.B. 6211, at 1, 52d Leg., Reg. Sess. (Wash. 1996). Some cities avoided the financial burden of such costs altogether by refusing to adopt criminal codes, while others partially repealed their criminal codes, shifting the financial burden of prosecuting particular classes of offenses to the counties.5 See Whatcom County v. City of Bellingham, 128 Wn.2d 537, 909 P.2d 1303 (1996) (detailing Bellingham’s partial repeal of its criminal code to shift the financial burden of prosecuting jailable offenses to the counties).
¶24 In 1996, the legislature enacted RCW 39.34.180, expressly allocating to the cities the financial responsibility *279for the prosecution of all criminal misdemeanor and gross misdemeanor offenses occurring within the city limits. RCW 39.34.180(1). Subsections of RCW 39.34.180 set forth the specific subject matters that must be addressed in the interlocal contract between counties and cities, RCW 39.34.180(2), require arbitration in the event of disputes, RCW 39.34.180(3), require one year notice of termination, RCW 39.34.180(4), and grant a two year grace period for cities that never before bore the costs of criminal prosecutions, RCW 39.34.180(5).
¶25 Both the plain language and the legislative history of RCW 39.34.180 indicate that it governs city/county interlocal agreements. Thus, we agree with Petitioners that RCW 39.34.180 was not intended to govern intercity court-sharing agreements. However, the authority of cities and towns to contract with one another for court-sharing arrangements preexisted the enactment of RCW 39.34.180, as apparent in RCW 3.50.805 (governing termination of municipal court services performed by one municipality on behalf of another) and RCW 3.62.070 (regulating the fees cities must pay to district court for enforcement of city ordinances except “where a city has contracted with another city for such services pursuant to chapter 39.34 RCW”). RCW 39.34.180 clarifies the allocation of criminal justice costs as between cities and counties and imposes specific requirements for city/county interlocal agreements. But the authority of cities to enter into such agreements with one another arises under RCW 39.34.080, and there is no indication that the legislature intended to repeal that authority when it enacted RCW 39.34.180.
¶26 Petitioners also point to the legislature’s failure to act on a bill that would have amended RCW 3.50.020 by adding the language, “Any municipality may operate a municipal court under this chapter with one or more other municipalities, pursuant to an interlocal agreement under chapter 39.34 RCW. Municipal courts operating under any such interlocal agreements shall have exclusive original criminal and other jurisdiction as set forth in this section.” *280S.B. 5500, 58th Leg., Reg. Sess., at 1 (Wash. 2003). This amendment, Petitioners contend, would have permitted exactly the kind of interlocal agreements that the Cities in this case assert already exist. Failure to pass this amendment, Petitioners claim, indicates that the legislature did not intend to authorize intercity court-sharing arrangements.
¶27 We decline to speculate on the reasons for the legislature’s failure to adopt the amendment to RCW 3.50.020. In the absence of a court decision holding that chapter 39.34 RCW does not confer the supplemental statutory authority referenced in RCW 3.50.020, nothing can be inferred from the legislature’s inaction on the proposed bill. See State v. Conte, 159 Wn.2d 797, 813, 154 P.3d 194 (2007) (“legislative intent cannot be gleaned from the failure to enact a measure”); Spokane County Health Dist. v. Brockett, 120 Wn.2d 140, 153, 839 P.2d 324 (1992) (a reviewing court will not speculate on the legislature’s reasons for rejecting a proposed amendment); compare State v. Edwards, 84 Wn. App. 5, 12-13, 924 P.2d 397 (1996) (legislature’s failure to amend the law in response to a court’s interpretation implies agreement with that interpretation).
¶28 Petitioners next cite to a memorandum opinion prepared by Washington State Supreme Court Commissioner Geoff Crooks regarding the authority of Seattle Municipal Court to hear cases outside its city limits. Initially, the memorandum opinion was prepared in response to a specific judge’s inquiry and has no precedential weight. Further, the issue to which the commissioner was responding was significantly different than the one presented here. There, a Seattle Municipal Court judge requested an opinion regarding the authority of that court to hold sessions of court outside the city limits of Seattle in addition to conducting court sessions within its own courthouse. Relying on cases from foreign jurisdictions, the commissioner concluded Seattle Municipal Court could not act outside its territorial limits without statutory authority. The commissioner’s conclusion is consistent with our view. As explained *281above, the legislature has provided statutory authority permitting the Cities to enter intercity agreements for the provision of court services outside the geographical limits of the contracting Cities.
¶29 Finally, Ms. Primm contends that Medina Municipal Court lacks jurisdiction over violations of the Revised Code of Washington. She points to language in RCW 3.46.030 and RCW 3.50.010 conferring on municipal courts “exclusive jurisdiction of matters arising from ordinances of the city” and “no jurisdiction of other matters.” Ms. Primm fails to recognize, however, that the city of Medina has adopted by reference the state law with which she was charged. Chapter 10.14 of the Medina City Code, entitled “Driving While Under Influence of Intoxicating Liquor or Drug,” contains the following subsection:
10.14.010 Washington state law adopted.
Chapter 275, Sections 1,2, 3,4, 5, 7, 9, 21,22,23,24, 26, 32 and 40, Laws of 1994, are hereby adopted by reference as and for a portion of the Medina Traffic Code.
¶30 Driving under the influence, codified in RCW 46.61.502, is among the laws adopted by reference in Medina City Code 10.14.010. Thus, Medina Municipal Court had jurisdiction to adjudicate the misdemeanor charge against Ms. Primm based on an alleged violation of RCW 46.61.502.
¶31 To the extent Ms. Primm challenges the adequacy of the charging document, her claim fails. Ms. Primm raised the issue for the first time on appeal. Under the rule of liberal construction applicable to such challenges, we will uphold the validity of a charging document if (1) all the essential elements of the offense may be fairly found therein and (2) the defendant has failed to establish prejudice from any inartful language. State v. Kjorsvik, 117 Wn.2d 93, 103, 812 P.2d 86 (1991). Ms. Primm does not assert that the charging document failed to apprise her of the essential elements of the offense, and thus she cannot show prejudice.
*282CONCLUSION
¶32 We are not called upon to decide whether intercity municipal court-sharing agreements are good public policy, but whether the legislature authorized such agreements pursuant to its sole constitutional authority over courts of limited jurisdiction. Under RCW 3.50.020, a municipal court has jurisdiction over traffic infractions and violations of a city’s code, plus those powers “conferred by statute.” Under RCW 39.34.080, cities may contract with one another “to perform any governmental service,” without exception for municipal court services. These statutes authorize the extraterritorial operation of municipal courts pursuant to court-sharing agreements between cities, as apparent in RCW 3.50.805 (governing termination of municipal court services performed by one municipality on behalf of another) and RCW 3.62.070 (regulating the fees cities must pay to district courts for enforcement of city ordinances except “where a city has contracted with another city for such services pursuant to chapter 39.34 RCW”). Accordingly, we affirm the superior court.
C. Johnson, Chambers, and Fairhurst, JJ., concur.

 Other cities include: Algona (Auburn); Ridgefield, La Center (Battle Ground); Pateros (Brewster); Carbonado (Buckley); Maple Valley (Enumclaw); Hunt’s Point (Kirkland); Lake Stevens, Arlington (Marysville); Newcastle (Mercer Island); Vader (Napavine); Everson (Nooksack); Mabton (Sunnyside); Rainier (Tenino); South Prairie (Wilkeson).


 See Administrative Office of the Courts, Annual Courts of Limited Jurisdiction Caseload Reports, http://www.courts.wa.gov/caseload (last visited Apr. 27, 2007).


 The legislature has plenary authority to prescribe the jurisdiction and powers of courts of limited jurisdiction, including municipal courts. See Const, art. IV, § 1 (“The judicial power of the state shall be vested in a supreme court, superior courts, justices of the peace, and such inferior courts as the legislature may provide.”); Const, art. IV, § 12 (“The legislature shall prescribe by law the jurisdiction and powers of any of the inferior courts which may be established in pursuance of this Constitution.”); In re Habeas Corpus of Eng, 113 Wn.2d 178, 184-85, 776 P.2d 1336 (1989) (municipal courts created under chapter 3.50 RCW are “inferior courts” within the meaning of article IV, sections 1 and 12).


 A municipal corporation is a “public agency” within the meaning of the Interlocal Cooperation Act. RCW 39.34.020(1).


 For instance, in a letter to the house committee considering Senate Bill 6211 (later enacted as RCW 39.34.180), King County Prosecutor Norm Maleng stated that the city of Federal Way repealed its criminal code relating to domestic violence cases and the city of Seattle repealed ordinances criminalizing the possession of marijuana, “leaving local police with no option other than referral of the case to the county prosecutor for filing under the state statute.” Letter to Honorable Bill Reams, Chair, House Committee on Government Operations (Feb. 13, 1996) (attach, to Final B. Rep., Engrossed Substitute S.B. 6211).